 



Exhibit 10.10

MANAGEMENT PERFORMANCE PLAN

2005 Payable in 2006



I.   SPONSOR       FBL Financial Group, Inc. is the sponsor of the Management
Performance Plan.   II.   PARTICIPANTS       Participants in the plan include
the senior executive group and executive group of FBL Financial Group, Inc. as
Tier I participants. Tier II participants include department heads (salary grade
45). Tier III participants include managers (salary grade 44).   III.   FEATURES



  A.   Each year the Compensation Committee and board of directors approve five
to eight corporate goals. These performance goals include significant areas of
achievement such as number of property/casualty accounts, property/casualty and
life insurance new business production, expenses and earnings.     B.   Each
goal is given equal weight but may be split between life and property/casualty
performance.     C.   Each goal is measured separately in the determination of
the attainment level. Generally goals for insurance management will be based on
the performance over the entire marketing area. Participants whose
responsibilities are limited to a single state or sales region will be measured
according to the performance of that particular territory.     D.   Percentage
of incentives to be paid will be calculated separately for each performance goal
and no incentive will be paid on a goal until at least 75% of its goal level is
attained.     E.   The applicable performance incentive percentage for each goal
will increase proportionately for achievement above 75% of goal level to a
maximum of 150% of goal, resulting in an incentive percentage of from 75% to
150% for each goal.     F.   For participants in Tier I, Group I, II and III,
the applicable performance incentive percentage for each goal will begin at 50%
at performance of 75% of goal level and increase proportionately to 200% at
performance of 150% of goal level.     G.   The performance incentive percentage
will be applied to the participant’s base salary paid during the plan year.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10



  H.   The performance incentive percentage payable varies by tier and in some
cases by employee group within a tier as follows:         Tier I
Group I – 50%
Chief Executive Officer         Tier I
Group II — 40%
Chief Financial Officer; Executive Vice President, Farm Bureau Life; Executive
Vice President, Farm Bureau Mutual; Executive Vice President, EquiTrust Life    
    Tier I
Group III – 25%
Balance of insurance management team         Tier I
Group IV – 20%
Executive Group – Grade 50 employees         Tier II – All participants – 10%
Grade 45         Tier III – All participants – 8%
Grade 44     I.   Payments of the performance incentive will be made annually to
each participant in a single, separate, lump sum payment on or before
February 14 for the prior plan year.

 